Citation Nr: 1021280	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee. 

2.  Entitlement to service connection for a medial meniscus 
tear of the left knee. 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for 
osteoarthritis of the right knee and a medial meniscus tear 
of the left knee.

The issue of entitlement to service connection for medial 
meniscus tear of the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

Service treatment records are negative for complaints or 
findings of a right knee condition, there is no evidence of 
osteoarthritis of the right knee within one year following 
discharge from service, and there is no competent evidence of 
a nexus between any current osteoarthritis of the right knee 
and service.


CONCLUSION OF LAW

Osteoarthritis of the right knee was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In an August 2005 letter, issued prior to the rating decision 
on appeal, and a February 2010 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  An August 2006 letter and the February 2010 
letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA treatment reports, and statements from 
the Veteran.

The Board notes that the Veteran has not been given a VA 
examination for his right knee claim.  However, as will be 
discussed more fully below, the preponderance of the evidence 
fails to show complaints of right knee pain in service or 
competent evidence suggesting a link between the current 
condition and service.  Accordingly, a VA examination is not 
required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran claims he is entitled to service connection for 
osteoarthritis of the right knee.  However, based upon the 
evidence of record, the Board finds that service connection 
for osteoarthritis of the right knee is not warranted. 

The service treatment records are negative for complaints, 
findings or treatment with regards to the right knee.  A 
September 1987 Medical Examination for Separation Statement 
of Option, signed by the Veteran, indicates that he did not 
desire a separation medical examination.  Thus, there is no 
separation examination of record.  

The first indication in the record of any right knee 
complaints is in May 2004, approximately 17 years after the 
Veteran's discharge from active service.  At that time the 
Veteran was seen by VA with complaints of pain that was 
present to a minor degree in the right knee.  The Veteran 
denied recalling any specific injury to the knee and 
indicated that his symptoms had existed for about 7 months.  
The impression was synovitis of the bilateral knees, with the 
left greater than the right, and the examiner noted that the 
cause was undetermined.  The Veteran was provided with 
bilateral knee braces by VA in December 2004.  In April 2005, 
the Veteran was seen for complaints of bilateral knee pain, 
which he reported had been steady since 18 to 20 months prior 
to that time.  He denied a history of trauma.  
X-rays of the right knee revealed moderate-severe 
osteoarthritis changes in the right medial compartment.  The 
diagnoses included bilateral early onset knee arthritis of 
unclear etiology.  The examiner stated that given the 
Veteran's young age and advanced arthritis changes on the 
right knee X-ray, his situation was concerning for atypical 
causes of arthritis.  In October 2005, the Veteran reported 
having had knee pain for two years, and he denied any trauma 
to the knee.  He indicated that he works as a salesman and 
has to be on his feet for long periods of time.  The 
impression was of a 39-year-old morbidly obese male with 
bilateral knee pain due to degenerative joint disease.   

While VA treatment records reveal that the Veteran has been 
diagnosed with synovitis and arthritis of the right knee, 
there is no competent medical opinion of record linking the 
Veteran's current osteoarthritis of the right knee to active 
service.  The Veteran asserts that his doctors stated to him 
that his knee problems were a result of time and pressure 
from being physical and experiencing physical trauma over the 
years going back to military service.  However, the VA 
treatment records do not provide any such opinion.  Indeed, 
there is no medical evidence in the record even suggesting a 
relationship between the Veteran's current right knee 
condition and his military service.  The Court has held that 
a veteran's lay statements relating what a medical 
professional told him, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

Moreover, the Veteran does not contend that he experienced a 
right knee injury in service or even experienced right knee 
pain while in service.  Rather, he simply contends that his 
right knee disability is due to the physical stress placed 
upon him while in the military and up until the present, and 
that he first experienced symptoms in 2003.  In this regard, 
the Board notes that his application for compensation noted 
the date the condition arose as being in 2003. 

Although the Veteran is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning the etiology of any 
current osteoarthritis of the right knee, as the disability 
at issue requires medical expertise to diagnose and evaluate.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a layman the Veteran is 
not competent to provide a probative medical opinion as to 
whether his current osteoarthritis of the right knee was due 
to active service.  

In summary, the preponderance of the evidence fails to show 
that the right knee osteoarthritis arose during service or 
within one year following discharge from service.  Moreover, 
there is no competent evidence of record suggesting a link 
between the current disorder and service.  Accordingly, 
service connection is not warranted for osteoarthritis of the 
right knee on a direct or presumptive basis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for osteoarthritis of the right knee is 
denied.  


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for a medial meniscus tear of 
the left knee.

The service treatment records reveal that the Veteran sought 
treatment in February 1987 with complaints of pain in the 
left knee, which had been present for one day.  He reported 
that he had twisted the left knee while playing basketball 
the previous evening.  There was neither swelling nor 
effusion present, and the left knee had full range of motion, 
with minimal pain during range of motion.  The examiner noted 
that the left knee was stable under stress.  The assessment 
was mild sprain.  There were no further complaints, findings, 
or treatment pertaining to the left knee during service, and, 
as noted above, the Veteran declined a separation 
examination.   

VA treatment records show that in October 2003, the Veteran 
reported that he had twisted his left knee playing basketball 
the day before, and had experienced pain that morning.  X-
rays of the left knee were normal.  Subsequent treatment 
records indicate that the Veteran presented for treatment 
with complaints of left knee pain and he denied having had 
any trauma.  He was variously assessed to have left knee 
arthralgia and synovitis.  The Veteran consistently reported 
that the onset of his left knee symptoms was in late 2003.  
Magnetic resonance imaging (MRI) of the left knee in March 
2005 showed a moderate sized horizontal tear through the 
posterior horn and body of the medial meniscus extending to 
the inferior articular surface.  There is no competent 
medical opinion of record which assigns an etiology to the 
Veteran's current left knee disability. 

In the March 2006 notice of disagreement, the Veteran said 
that when seeking treatment in October 2003, because the pain 
in his knee had become unbearable, he had stated to the 
doctor that the pain became unbearable to him while playing 
basketball.  He clarified that he did not twist his knee and 
his condition is not due to a knee injury, but rather is due 
to the physical stress placed upon him dating back to active 
service.   

Further review of the claims folder indicates that the 
Veteran has not been accorded a pertinent VA examination 
during the current appeal.  In light of the evidence of an 
in-service injury to the left knee and post-service diagnosis 
and treatment for a medial meniscus tear of the left knee 
without an identified etiology, the Board 
believes that a remand of this claim is necessary.  
Specifically, on remand, the Veteran should be given an 
opportunity to undergo a relevant VA orthopedic examination 
to determine whether a relationship exists between the 
Veteran's current left knee disability and his active duty.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations. The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations. 
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

The Board also observes that an April 2005 VA treatment entry 
makes reference to treatment from an outside orthopedic 
surgeon pertaining to the left knee.  However, the records of 
such treatment have not been associated with the claims file.  
Thus, on remand, the Veteran should be asked to properly 
complete release forms to include the name and address for 
any private treatment he has received for his claimed left 
knee disability, including treatment from any orthopedic 
surgeon, and if the necessary release is provided, such 
records should be requested. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all private medical care 
providers who have treated him for a left 
knee condition, including any orthopedic 
surgeon.  After securing any necessary 
release, the RO/AMC should obtain any 
records identified by the Veteran.  

2.  Obtain any relevant treatment records 
from the VA Medical Centers in Wilmington, 
DE, and Philadelphia, PA, dating since 
June 2008. 

3.  After the above has been completed to 
the extent possible, the RO/AMC should 
schedule the Veteran for a VA orthopedic 
examination to obtain an opinion as to the 
possible relationship between the 
Veteran's current left knee disability and 
active service.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
knee disability identified.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
current left knee diagnoses arose during 
service, or are otherwise related to his 
military service, including the left knee 
complaint noted therein. 

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the file and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


